Case 18-13633-BFK           Doc 13      Filed 11/13/18 Entered 11/13/18 15:07:24                   Desc Main
                                        Document     Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA

                                          Alexandria
                                      __________________ Division

In re Sherri Harris
                                                                     Case No. 18-13633-BFK


                         Debtor(s)                                   Chapter 13


   ORDER EXTENDING TIME TO FILE CHAPTER 13 PLAN, LISTS, SCHEDULES
       AND STATEMENTS AND REQUIRING DEBTOR TO GIVE NOTICE


       The debtor(s) have filed a motion to extend the time for filing their Chapter 13 plan, lists,
schedules and statements. Accordingly it is ORDERED that

        1. the debtor’s motion to extend the time to file a plan is granted.

                                                                              11/27/2018
        2. the deadline for filing a Chapter 13 plan is extended to _______________________________.

         3. the debtor(s) shall forthwith notify the trustee and all creditors of the respective deadline
set for the filing of the plan.

       4. under authority of Local Bankruptcy Rule 1007-1, the time is extended to
          11/27/2018
___________________________     , for filing all lists, schedules and statements.

        5. failure of the debtor(s) to file the plan, lists, schedules and statements on or before the
deadlines set forth in paragraphs 2 and 4 above will result in the case being dismissed.

                                                            WILLIAM C. REDDEN
                                                            Clerk of Court

      November 13, 2018
Date: ________________________                                 /s/ Lilian Palacios
                                                            By ___________________________________
                                                                           Deputy Clerk

                                                            NOTICE OF JUDGMENT OR ORDER
                                                            ENTERED ON DOCKET

                                                            November 13, 2018
                                                            _______________________________
                                  .




[oex13ps ver. 01/10]
